Citation Nr: 0303792	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-22 336	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
cystic acne of the face, neck, and scalp.

2. Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left wrist fracture.

3. Entitlement to an evaluation in excess of 10 percent for 
hammer toes of the right foot, status post arthroscopy and 
tenotomy of the fifth metatarsal.

4. Entitlement to an evaluation in excess of 10 percent for 
hammertoes of the left foot.

5. Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with arthralgia.

6. Entitlement to a compensable evaluation for the residuals 
of a fracture of the right little finger.

7. Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Upon its last review, the Board denied 
the veteran entitlement to increased disability ratings for 
cystic acne, a left wrist fracture, a right foot disability, 
a left foot disability, bilateral pes planus, a right finger 
fracture and a total rating.  

The veteran challenged the Board's decision before the U.S. 
Court of Appeals for Veterans Claims (Court).  Upon the 
veteran's death in September 2002, the Court dismissed the 
appeal, and the matter was returned to VA for compliance with 
applicable law.

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1980 to January 1983.

2.	On January 9, 2003 the Board was notified that the 
veteran died in September 2002.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board's June 2001 
decision must be vacated.  38 U.S.C.A. § 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.
	

		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

